DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-19) in the reply filed on 04/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 20 is withdrawn. Claims 1-19 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “coarse” in claims 1, 3-5, 12, and 16 is a relative term which renders the claim indefinite. The term “coarse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “fine” in claims 5-6, 12-13 and 16-17 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claims 8-9, 15 and 19 recite heating to a temperature for a duration of a time. It’s unclear the recited time is holding time at the recited temperature or the total time it takes to heat from one temperature to another temperature. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horikita (US 2016/0012946), and further in view of Nagata (US 2015/0239048).
Regarding claim 1, Horikita teaches a method of preparing a sintered NdFeB magnet comprising: preparing alloy flakes from a raw material of the NdFeB magnet by a strip casting process;  preparing a coarse alloy powder from the alloy flakes by a hydrogen decrepitation process, the hydrogen decrepitation process including treatment of the alloy flakes under a hydrogen pressure of 0.10 MPa to 0.105 MPa, then degassing the hydrogen at a temperature of 300 ºC, 400 ºC and 500 ºC for 1 hour, and then mixing the resulting coarse alloy powder with a lubricant ([0071] to [0112]). 
Horikita does not teach the hydrogen absorption time as recited in claim 1. However, the hydrogen absorption time recited in claim 1 is well-known to one of ordinary skill in the art as evidenced by Nagata. Nagata teaches a hydrogen decrepitation method ([0036] to [0041]), which is analogous to the method of Horikita. Nagata discloses hydrogen absorption is performed for 2 hours ([0041]). Thus, it would be obvious to one of ordinary skill in the art to perform hydrogen absorption for 2 hours as taught by Nagata in the process of Horikita in order to successfully make a coarse magnet powder as disclosed by Nagata. 
Regarding claim 2, Horikita disclosed that degassing the hydrogen at a temperature of 300 ºC to 500 ºC for 1 hour ([0092]; [0019]), which overlaps the recited parameters in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
Regarding claims 5 and 12, Horikita discloses preparing a fine magnetic powder from the coarse alloy powder by a jet milling process, wherein nitrogen is used as carrier gas in the jet milling process and the fine magnetic powder is mixed with a lubricant ([0094] to [0096]). 
Regarding claims 6 and 13, Horikita discloses molding the fine magnetic powder mixed with lubricant into a compact, wherein the step of molding includes orienting the powder under a magnetic field and then subjecting the compact to pressing ([0094] to [0096]). Using cold isostatic pressing in making a green compact of rare earth magnet is well-known to one of ordinary skill in the art. Thus, claims 6 and 13 are obvious over Horikita in view of Nagata. 
Regarding claims 7 and 14, Horikita in view of Nagata does not teach unit weight of the compact. However, change in size is a prima facie case of obviousness over Horikita in view of Nagata. See MPEP 2144.04 IV A.

Claims 3-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horikita (US 2016/0012946), and further in view of Nagata (US 2015/0239048), as applied to claim 1 above, and further in view of Honkura (US 5,643,491).
Regarding claims 3-4, Horikita in view of Nagata does not teach the hydrogen content after degassing. Honkura discloses that after dehydrogenation, the hydrogen remained in the magnet powder reduces residual magnetic flux density (Col 5, Ln 10-15). Thus, it would be obvious to one of ordinary skill in the art to optimize the hydrogen content through routine experimentation as taught by Honkura in the process of Horikita in view of Nagata in order to make a magnet having desired residual flux density as disclosed by Honkura. See MPEP 2144.05 II.
Regarding claim 16, Horikita discloses preparing a fine magnetic powder from the coarse alloy powder by a jet milling process, wherein nitrogen is used as carrier gas in the jet milling process and the fine magnetic powder is mixed with a lubricant ([0094] to [0096]). 
Regarding claim 17, Horikita discloses molding the fine magnetic powder mixed with lubricant into a compact, wherein the step of molding includes orienting the powder under a magnetic field and then subjecting the compact to pressing ([0094] to [0096]). Using cold isostatic pressing in making a green compact of rare earth magnet is well-known to one of ordinary skill in the art. Thus, claim 17 is obvious over Horikita in view of Nagata. 
Regarding claim 18, Horikita in view of Nagata does not teach unit weight of the compact. However, change in size is a prima facie case of obviousness over Horikita in view of Nagata. See MPEP 2144.04 IV A.

Claims 8-11, 15 and 19 are not examined, as it’s unclear the recited time is holding time at the recited temperature or the total time it takes to heat from one temperature to another temperature.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733